EXHIBIT 10.14

 

MANAGEMENT AGREEMENT

 

AGREEMENT entered into as of this 23rd day of September, 2002 by and between
Tennant Company, a Minnesota corporation (the “Company”), and Philip R. Hagberg
(the “Executive”).

 

 

 

WITNESSETH:

 

WHEREAS, the Executive is a key member of the management of the Company and is
expected to devote substantial skill and effort to the affairs of the Company,
and the Board of Directors of the Company desires to recognize the significant
personal contribution that the Executive has made and is expected to continue to
make to further the best interests of the Company and its shareholders; and

 

WHEREAS, it is desirable and in the best interests of the Company and its
shareholders to continue to obtain the benefits of the Executive’s services and
attention to the affairs of the Company; and

 

WHEREAS, it is desirable and in the best interests of the Company and its
shareholders to provide inducement for the Executive (A) to remain in the
service of the Company in the event of any proposed or anticipated change in
control of the Company and (B) to remain in the service of the Company in order
to facilitate an orderly transition in the event of a change in control of the
Company; and

 

WHEREAS, it is desirable and in the best interests of the Company and its
shareholders that the Executive be in a position to make judgments and advise
the Company with respect to proposed changes in control of the Company without
regard to the possibility that the Executive’s employment may be terminated
without compensation in the event of certain changes in control of the Company;
and

 

WHEREAS, the Executive desires to be protected in the event of termination of
the employment of the Executive by the Company without Cause (as defined in
Section 9) or termination of employment by the Executive for Good Reason (as
defined in Section 9); and

 

WHEREAS, for the reasons set forth above, the Company and the Executive desire
to enter into this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, the Company and the Executive agree as follows:

 

1.             Employment. The Executive shall remain in the employ of the
Company for the Term (as defined in Section 22) of this Agreement, as Vice
President, Global Manufacturing of the Company and shall have all duties
customarily associated with such office and shall perform such other duties as
may be specified by the Board of Directors

--------------------------------------------------------------------------------


 

and/or the Chief Executive Officer of the Company; provided, however, that
either the Executive or the Company may terminate the employment of the
Executive with the Company at any time prior to the expiration of the Term, with
or without Cause and for any reason whatever, in the manner provided in
Section 4, subject to the right of the Executive to receive any payment and
other benefits that may be due pursuant to the terms and conditions of Section 5
or 6 (as the case may be).  While the Executive is employed by the Company
hereunder, the Executive shall devote substantially all of Executive’s business
time and energy to the performance of the Executive’s duties hereunder and shall
not accept other employment with or engage in or render services to any other
business or enterprise.

 

                2.             Compensation.

 

                (a)           During the Term, the Executive shall receive such
base salary (the “Base Salary”) per Employment Year (as defined in Section 9),
prorated for any partial Employment Year, as the Board of Directors shall from
time to time determine.  Subject to all terms and conditions hereof, while the
Executive is employed by the Company hereunder during the Term, the Company
shall pay to the Executive an annual base salary (“Base Salary”) of $160,000 per
Employment Year (as defined in Section 9), prorated for any partial Employment
Year, or such higher amount as is from time to time hereafter established by the
Board of Directors of the Company.  The Executive’s Base Salary shall be payable
in accordance with the Company’s regular payroll practices.  The Board of
Directors of the Company will review the Executive’s Base Salary at the
beginning of each Employment Year commencing after December 31, 2000, to
determine whether a change in the annual amount thereof is merited.  In no event
shall the Board of Directors decrease the Executive’s Base Salary in any
Employment Year by more than 15% of the amount of Base Salary paid by the
Company to the Executive for the immediately preceding Employment Year.

 

 

                (b)           Subject to all terms and conditions hereof, while
the Executive is employed by the Company hereunder, the Executive shall
participate in the STIP, as defined in Section 9.

 

                3.             Fringe Benefits.

 

                (a)           While the Executive is employed by the Company
hereunder during the Term, the Company shall provide to the Executive and the
Executive’s dependents such medical, dental and life insurance and disability,
retirement savings, vacation, sick leave and other employee and fringe benefits
as are provided from time to time by the Company to its senior executives and
their dependents, in accordance with the general benefits practices of the
Company then in effect; provided, however, that the benefits provided to the
Executive and the Executive’s dependents hereunder shall in no event be less
favorable to them, on a benefit–by–benefit basis, than the benefits provided by
the Company to its senior executives and their dependents on the date hereof. 
Notwithstanding anything stated in this Section 3(a), coverage of the Executive
and the Executive’s dependents under medical, dental, and life insurance and
disability plans, programs and benefits shall be available only if the

 

 

--------------------------------------------------------------------------------


 

Executive and the Executive’s dependents satisfy applicable waiting periods
under such plans, programs and benefits.

 

                (b)           The Company shall promptly reimburse the Executive
for all reasonable travel and other expenses that are incurred by the Executive
during the Term in connection with the conduct of the business of the Company
while the Executive is employed by the Company hereunder and for which the
Executive furnishes appropriate documentation in accordance with the Company’s
general expense reimbursement practices then in effect.

 

                4.             Termination.  The Executive’s employment by the
Company hereunder shall terminate and be effective upon:

 

(i)                                     receipt by the Company of the
Executive’s written resignation from the Company (which resignation shall
specify whether it is with or without Good Reason (as defined in Section 9) and,
if with Good Reason, shall set forth in reasonable detail the basis therefor);

 

(ii)                                  three business days following receipt by
the Executive of written notice from the Company of termination of the
Executive’s employment (which notice shall specify whether such termination is
with or without Cause and, if with Cause, shall set forth in reasonable detail
the basis therefor);

 

(iii)                               the Executive’s death or Disability (as
defined in Section 9); or

 

(iv)                              expiration of the Term,

 

and the date on which the Executive’s employment by the Company hereunder ends
shall be the “Termination Date”.

 

                5.             Payments Upon Termination Prior to a Change in
Control.  If the Executive’s employment by the Company hereunder ends pursuant
to death or voluntary termination prior to the occurrence of any Change in
Control (as defined in Section 9) and:

 

                (a)           if such employment by the Company hereunder ends
prior to the expiration of the Term by reason of resignation by the Executive
without Good Reason, then:

 

(i)                                     the Company shall pay to the Executive,
in accordance with Section 2(a), the Executive’s Base Salary through and
including the Termination Date and any accrued vacation pay;

 

(ii)                                  if the Termination Date occurs on or after
the last day of any Plan Year (as defined in Section 9) but prior to the date
payment of the Executive’s award, if any, under the STIP for such Plan Year has
been made, the Company shall pay the full amount of such award to the

 

--------------------------------------------------------------------------------


 

Executive no later than the date awards under the STIP for such Plan Year are
paid to the other participants in the STIP; and

 

(iii)                               the Company shall pay to the Executive, in
accordance with Section 3(b), all amounts due thereunder for reimbursement of
expenses.

 

                (b)           if such employment by the Company hereunder ends
by reason of the Executive’s death or Disability prior to the expiration of the
Term or if such employment terminates upon the expiration of the Term, then:

 

(i)                                     the Company shall pay to the Executive
(or the Executive’s legal representative), in accordance with Section 2(a), the
Executive’s Base Salary through and including the last day of the month in which
the Termination Date occurs and any accrued vacation pay (in the event
employment hereunder ends by reason of death or Disability) or through and
including the Termination Date (in the event employment hereunder ends by reason
of the expiration of the Term);

 

(ii)                                  if the Termination Date occurs on or after
the last day of any Plan Year but prior to the date payment of the Executive’s
award, if any, under the STIP for such Plan Year has been made, the Company
shall pay the full amount of such award to the Executive (or the Executive’s
legal representative) no later than the date awards under the STIP for such Plan
Year are paid to the other participants in the STIP;

 

(iii)                               if the Termination Date occurs on any day of
a Plan Year other than the last day, the Company shall pay to the Executive (or
the Executive’s legal representative) a pro rata portion of the award that would
have been payable to the Executive under the STIP for such Plan Year had the
Executive remained employed by the Company hereunder for the duration of such
Plan Year, which payment shall be made no later than the date awards under the
STIP for such Plan Year are paid to the other participants in the STIP; and

 

(iv)                              the Company shall pay to the Executive (or the
Executive’s legal representative), in accordance with Section 3(b), all amounts
due thereunder for reimbursement of expenses.

 

                (c)           if such employment by the Company hereunder ends
prior to the expiration of the Term by reason of resignation by the Executive
for Good Reason or termination by the Company with or without Cause, then:

 

(i)                                     the Company shall continue to pay to the
Executive, in accordance with, and at the times provided in, Section 2(a), the
Executive’s Base

 

--------------------------------------------------------------------------------


 

Salary and any retirement plan contributions through and including the first
anniversary of the Termination Date;

 

(ii)                                  if the Termination Date occurs on or after
the last day of any Plan Year but prior to the date payment of the Executive’s
award, if any, under the STIP for such Plan Year has been made, the Company
shall pay the full amount of such award to the Executive no later than the date
awards under the STIP for such Plan Year are paid to the other participants in
the STIP;

 

(iii)                               if the Termination Date occurs on any day of
a Plan Year other than the last day, the Company shall pay to the Executive the
full amount of the award that would have been payable to the Executive under the
STIP for such Plan Year had all Company performance targets been met and the
Executive remained employed by the Company hereunder for the duration of such
Plan Year, which payment shall be made no later than the date awards under the
STIP for such Plan Year are or would have been paid to the other participants in
the STIP;

 

(iv)                              the Executive and the Executive’s dependents
shall continue for a period ending on the first anniversary of the Termination
Date to have the right to participate in all medical, dental and life insurance
and disability plans, programs and benefits in which they were entitled to, and
did, participate immediately prior to the Termination Date as if the Executive
were an employee of the Company until the end of such period (or, in the event
their participation in any such plan, program or benefit is barred by the terms
of such plan, program or benefit because the Executive is not an employee of the
Company, the Company, at its sole cost and expense, shall arrange to provide the
Executive and the Executive’s dependents with benefits that are no less
favorable to them than the benefits under such plan, program or benefit),
except, with respect to medical and dental insurance coverage, to the extent
essentially equivalent and no less favorable benefits are provided to them by a
subsequent employer; and

 

(v)                                 the Company shall pay to the Executive, in
accordance with Section 3(b), all amounts due thereunder for reimbursement of
expenses.

 

                6.             Payments upon Termination in Connection with, or
Following, a Change in Control.  If any Change in Control shall occur during the
Term of this Agreement and the Executive’s employment by the Company shall end
at the time of, or at any time after, the occurrence of the earliest Change in
Control to occur (the “First Change in Control”) and prior to the end of the
Transition Period (as defined in Section 9), then the Company or its successor
(which term as used herein shall include any person acquiring all or
substantially

 

--------------------------------------------------------------------------------


 

all of the assets of the Company) shall pay cash to the Executive and provide
other benefits on the following basis (it being understood that if the
Executive’s employment by the Company terminates voluntarily or involuntarily
during the Term, but prior to the occurrence of the First Change in Control, the
Executive shall be entitled to no cash payment or benefits under this Section 6,
but shall be entitled to payments and benefits to the extent provided in Section
5):

 

(a)           If at the time of, or at any time after, the occurrence of the
First Change in Control and prior to the end of the Transition Period, the
employment of the Executive with the Company is voluntarily or involuntarily
terminated for any reason (unless such termination is a voluntary termination by
the Executive other than for Good Reason or is on account of the death or
Disability of the Executive or is a termination by the Company for Cause), the
Executive (or the Executive’s legal representative), subject to the limitations
set forth in Section 6(b),

 

(i)                                     shall be entitled to receive from the
Company or its successor, on the Termination Date (or, in the event of
termination by the Executive for Good Reason, within five days after the
Termination Date), a cash payment in an amount equal to (A) three times (or one
time in the case of a voluntary termination by the Executive during the Window
Period, as defined in Section 9(e)(iii)(E), which, but for Section 9(e)(iii)(E),
would not constitute a termination for Good Reason) the average annual
compensation payable by the Company and includible in the gross income for
Federal Income Tax purposes of the Executive during the shorter of the period
consisting of (1) the most recent five completed taxable years of the Executive
ending before the First Change in Control (other than a Change in Control
described in Section 9(b)(iv) unless the Executive is terminated prior to the
occurrence of a Change in Control described in clause (i), (ii) or (iii) of
Section 9(b)) or (2) that portion of such five-year period during which the
Executive was employed by the Company (for which purpose compensation for a
partial year shall be annualized before determining average annual compensation
for the period in accordance with temporary or final regulations promulgated
under Section 280(G)(d) of the Internal Revenue Code of 1986 (the “Code”) or any
successor provision thereto), less (B) $1.00, such payment to be made to the
Executive by the Company or its successor in a lump sum; and

 

(ii)                                  shall, together with the Executive’s
dependents, be entitled until the end of the Transition Period or for one year
after the Termination Date in the case of a voluntary termination by the
Executive during the Window Period, as defined in Section 9(e)(iii)(E), which,
but for Section 9(e)(iii)(E), would not constitute a termination for Good Reason
to participate in any medical, dental and life insurance and disability plans,
programs and benefits in which they were entitled to, and did, participate
immediately prior to the First Change in Control as if the Executive were an
employee of the Company until the end of the Transition Period or such one-year
period, as the case may be (or, in the

 

--------------------------------------------------------------------------------


 

event their participation in any such plan, program or benefit is barred because
the Executive is not an employee of the Company, the Company, at its sole cost
and expense, shall arrange to provide the Executive and the Executive’s
dependents with benefits that are no less favorable to them than the benefits
under such plan, program or benefit), except, with respect to dental and medical
insurance coverage, to the extent essentially equivalent and no less favorable
benefits are provided by a subsequent employer.

 

                (b)           Notwithstanding any provision to the contrary
contained herein except the last sentence of this Section 6(b), if the lump sum
cash payment due and the other benefits to which the Executive shall become
entitled under Section 6(a), either alone or together with other payments made
pursuant to this Agreement or any other agreement between the Executive and the
Company or any compensation plan or program that are in the nature of
compensation to the Executive and are contingent on a change in the ownership or
effective control of the Company or in the ownership of a substantial portion of
the assets of the Company or otherwise, would constitute a “parachute payment”
as defined in Section 28OG of the Code or any successor provision thereto, such
lump sum payment and/or such other benefits and payments shall be reduced (but
not below zero) to the largest aggregate amount as will result in no portion
thereof being subject to the excise tax imposed under Section 4999 of the Code
(or any successor provision thereto) or being non–deductible to the Company for
Federal Income Tax purposes pursuant to Section 280G of the Code (or any
successor provision thereto).  Within ten days after the Company informs the
Executive of the necessity of reducing the payments or benefits to avoid the
excise tax or non-deductibility or promptly after the Executive otherwise
becomes aware of the necessity of such a reduction, the Executive in good faith
shall determine the amount of any reduction to be made pursuant to this Section
6(b) and shall select from among the foregoing benefits and payments those which
shall be reduced. No modification of, or successor provision to, Section 280G or
Section 4999 subsequent to the date of this Agreement shall, however, reduce the
benefits to which the Executive would be entitled under this Agreement in the
absence of this Section 6(b) to a greater extent than they would have been
reduced if Section 280G and Section 4999 had not been modified or superseded
subsequent to the date of this Agreement, notwithstanding anything to the
contrary provided in the first sentence of this paragraph 6(b).

 

                (c)           The Company shall pay to the Executive, in
accordance with Section 3(a), the Executive’s Base Salary and any accrued
vacation pay through and including the Termination Date.

 

                (d)           If the Termination Date occurs on or after the
last day of any Plan Year but prior to the date payment of the Executive’s
award, if any, under the STIP for such Plan Year has been made, the Company
shall pay the full amount of such award to the Executive (or the Executive’s
legal representative) no later than the date awards under the STIP for such Plan
Year are paid to the other participants in the STIP.

 

--------------------------------------------------------------------------------


 

                (e)           If the Termination Date occurs on any day of a
Plan Year other than the last day, the Company shall pay to the Executive (or
the Executive’s legal representative) a pro rata portion of the target award
that would have been payable to the Executive under the STIP for such Plan Year
had the Executive remained employed by the Company hereunder for the duration of
such Plan Year and the company had achieved its financial goals, which payment
shall be made no later than the date awards under the STIP for such Plan Year
are or would have been paid to the other participants in the STIP.

 

                (f)            The Company shall pay to the Executive (or the
Executive’s legal representative), in accordance with Section 3(b), all amounts
due thereunder for reimbursement of expenses.

 

                7.             Interpretations.

 

                (a)           For purposes of determining any amounts payable
under this Section 5 or Section 6, the Executive’s Base Salary at any time after
the Termination Date shall be deemed to equal the Executive’s Base Salary as in
effect on the Termination Date.

 

                (b)           In the event the Executive’s employment hereunder
is terminated on any day of an Employment Year or a Plan Year other than the
last day and payment is required hereunder of a pro rata portion of any sum due
with respect to such Employment Year or Plan Year, such pro rata portion shall
be determined based on the number of days in such Employment Year or Plan Year
occurring on or before, and after, the Termination Date.

 

                (c)           Nothing in Section 5 or Section 6 shall limit any
obligation of the Company to the Executive or his dependents upon termination of
the Executive’s employment hereunder (i) as a matter of law, (ii) under any
other provision of this Agreement or, except as otherwise expressly provided in
this Agreement, any other agreement between the Executive and the Company, or
(iii) in the event of termination by reason of the Executive’s death or
Disability, under life or disability insurance policies then in effect. 
Notwithstanding the foregoing, (x) if the Executive is receiving payments
pursuant to Paragraph G of the Employee Agreement attached hereto as Exhibit A,
then payments required by Section 5 or Section 6 shall be reduced to by an
amount equal to the amounts paid pursuant to Paragraph G of such Employee
Agreement, and (y) the payments required by Section 5 or Section 6 shall be
reduced by any severance pay which the Executive receives from the Company, its
subsidiaries or its successors under any policy or agreement of the Company,
other than this Agreement, in the event of the Company’s termination of the
Executive’s employment with the Company.

 

                (d)           The Executive shall not be required to mitigate
the amount of any payment or other benefit provided for in Section 5 or
Section 6 by seeking employment with another employer or otherwise; nor shall
the amount of any payment or other benefit provided for in Section 5 or 6 be
reduced by any compensation earned by the Executive as the result of the
Executive’s subsequent employment by another employer, except as otherwise
expressly provided in Section 5 or 6.

 

--------------------------------------------------------------------------------


 

                (e)           The obligations of the Company under Section 5 and
Section 6, if otherwise payable thereunder because of the termination of the
Executive’s employment with the Company, shall survive any termination of
employment of the Executive pursuant to Section 4.

 

                8.             Directors’ and Officers’ Indemnification; Stock
Based Compensation.  While the Executive is employed by the Company hereunder,
the Company shall not, without the prior written consent of the Executive, amend
its articles of incorporation or by–laws to prohibit or limit the
indemnification of, or advances of expenses to, its directors and officers or to
impose conditions on such indemnification or advances of expenses in addition to
those provided by law.  While the Executive is employed by the Company
hereunder, the Company shall not modify any stock based incentive plan or
agreement to which the Executive is a party (or is subject) to limit or
otherwise affect the acceleration of vesting or exercisability of stock options
of the Executive in the event of a Change in Control, the lapse of restrictions
on restricted stock of the Executive in the event of a Change in Control, or any
other acceleration of, or increase in benefits under, any stock based benefit in
the event of a Change in Control.

 

                9.             Certain Definitions.  As used in this Agreement,
the following defined terms have the meanings indicated below:

 

                (a)           “Cause” for termination of the Executive’s
employment at the instance of the Company means termination for:

 

(i)                                     prior to a Change in Control, the
Executive’s material breach of this Agreement, which is not remedied within 30
days after receipt of written notice thereof;

 

(ii)                                  prior to a Change in Control, an act or
acts of dishonesty undertaken by the Executive and intended to result in gain or
personal enrichment of the Executive at the expense of the Company;

 

(iii)                               persistent failure by the Executive to
perform the duties of the Executive’s employment, which failure is demonstrably
willful and deliberate on the part of the Executive and constitutes gross
neglect of duties by the Executive and which is not remedied within 90 days
after receipt of written notice thereof; or

 

(iv)                              the indictment or conviction of the Executive
for a felony if the act or acts constituting the felony are substantially
detrimental to the Company or its reputation.

 

--------------------------------------------------------------------------------


 

                (b)           “Change in Control” shall be deemed to have
occurred if:

 

(i)                                     a majority of the directors of the
Company shall be persons other than persons

 

(A)                              for whose election proxies shall have been
solicited by the Board of Directors of the Company, or

 

(B)                                who are then serving as directors appointed
by the Board of Directors to fill vacancies on the Board of Directors caused by
death or resignation (but not by removal) or to fill newly created
directorships,

 

(ii)                                  30% or more of the outstanding voting
stock of the Company is acquired or beneficially owned (as defined in Rule 13d-3
under the Securities Exchange Act of 1934, as amended, or any successor rule
thereto (the “Exchange Act”)) by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act), provided, however,
that the following acquisitions and beneficial ownership shall not constitute
Changes in Control pursuant to this Section 9(a)(ii):

 

(A)                              any acquisition or beneficial ownership by the
Company or a subsidiary of the Company, or

 

(B)                                any acquisition or beneficial ownership by
any employee benefit plan (or related trust) sponsored or maintained by the
Company or one or more of its subsidiaries, or

 

(C)                                any acquisition or beneficial ownership by
the Executive or any group that includes the Executive, or

 

(D)                               any acquisition or beneficial ownership by a
parent corporation of the Company (after giving effect to the merger or
statutory share exchange) or its wholly-owned subsidiaries, as long as they
shall remain wholly-owned subsidiaries, of 100% of the outstanding voting stock
of the Company as a result of a merger or statutory share exchange that complies
with Section 9(b)(iii)(A)(2) or the exception in Section 9(b)(iii)(B) in all
respects,

 

(iii)                               the shareholders of the Company approve a
definitive agreement or plan to

 

(A)                              merge or consolidate the Company with or into
another corporation (other than (1) a merger or consolidation with a subsidiary
of the Company or (2) a merger in which

 

--------------------------------------------------------------------------------


 

(i)                                     the Company is the surviving
corporation,

 

(ii)                                  no outstanding voting stock of the Company
(other than fractional shares) held by shareholders immediately prior to the
merger is converted into cash, securities, or other property (except into (I)
voting stock of a parent corporation of the Company (after giving effect to the
merger) owning directly, or indirectly through wholly-owned subsidiaries, both
beneficially and of record 100% of the voting stock of the Company immediately
after the merger or (II) cash upon the exercise by holders of voting stock of
the Company of statutory dissenters’ rights),

 

(iii)                              the persons who were the beneficial owners,
respectively, of the outstanding common stock and outstanding voting stock of
the Company immediately prior to such merger beneficially own, directly or
indirectly, immediately after the merger, more than 70% of, respectively, the
then outstanding common stock and the then outstanding voting stock of the
surviving corporation in the merger or its parent corporation, and

 

(iv)                             if voting stock of the parent corporation of
the Company (after giving effect to the merger) is exchanged for voting stock of
the Company in the merger, all holders of any class or series of voting stock of
the Company immediately prior to the merger have the right to receive
substantially the same per share consideration in exchange for their voting
stock of the Company as all other holders of such class or series),

 

(B)                                exchange, pursuant to a statutory exchange of
shares of voting stock of the Company held by shareholders of the Company
immediately prior to the exchange, shares of one or more classes or series of
voting stock of the Company for cash, securities or other property, except for
(a) voting stock of a parent corporation of the Company (after giving effect to
the statutory share exchange) owning directly, or indirectly through
wholly-owned subsidiaries, both beneficially and of record 100% of the voting
stock of the Company immediately after the statutory share exchange if (I) the
persons who were the beneficial owners, respectively, of the outstanding common
stock and outstanding voting stock of the Company immediately prior to such
statutory share exchange own, directly or indirectly, immediately after the

 

--------------------------------------------------------------------------------


 

statutory share exchange more than 70% of, respectively, the then outstanding
common stock and the then outstanding voting stock of such parent corporation,
and (II) all holders of any class or series of voting stock of the Company
immediately prior to the statutory share exchange have the right to receive
substantially the same per share consideration in exchange for their voting
stock of the Company as all other holders of such class or series or (b) cash
with respect to fractional shares of voting stock of the Company or payable as a
result of the exercise by holders of voting stock of the Company of statutory
dissenters’ rights,

 

(C)                                sell or otherwise dispose of all or
substantially all of the assets of the Company (in one transaction or a series
of transactions), or

 

(D)                               liquidate or dissolve the Company,

 

                                                                                               
unless a majority of the voting stock (or the voting equity interest) of the
surviving corporation or its parent corporation or of any corporation (or other
entity) acquiring all or substantially all of the assets of the Company (in the
case of a merger, consolidation or disposition of assets) or the Company or its
parent corporation (in the case of a statutory share exchange) is, immediately
following the merger, consolidation, statutory share exchange or disposition of
assets, beneficially owned by the Executive or a group of persons, including the
Executive, acting in concert, or

 

(iv)                              (A)          the Company enters into an
agreement in principle or a definitive agreement relating to a Change in Control
described in clause (i), (ii) or (iii) above which ultimately results in such a
Change in Control described in clause (i), (ii) or (iii) hereof,

 

(B)                                a tender or exchange offer or proxy contest
is commenced which ultimately results in a Change in Control described in clause
(i) or (ii) hereof, or

 

(C)                                there shall be an involuntary termination of
employment of Executive or a termination by the Executive of employment for Good
Reason prior to an event that would otherwise constitute a Change in Control,
and Executive reasonably demonstrates that such event (x) was requested by a
third party that has previously taken other steps reasonably calculated to
result in a Change in Control described in clause (i), (ii) or (iii) above and
which ultimately result in a Change in Control described in clause (i), (ii) or
(iii) hereof or (y) otherwise arose in connection with or in anticipation of a
Change in Control described in clause (i), (ii) or (iii) above that ultimately
occurs.

 

--------------------------------------------------------------------------------


 

                (c)           “Disability” means the inability of Executive,
with or without reasonable accommodation, to perform the essential functions of
Executive’s duties hereunder by reason of illness or other physical or mental
impairment or condition, if such inability continues for an uninterrupted period
of 90 business days or more.  A period of inability shall be “uninterrupted”
unless and until Executive returns to full–time work for a continuous period of
at least 30 calendar days.

 

                (d)           “Employment Year” shall mean the 12–month period
ending on December 31, 2002, and each succeeding year during the Term, or such
portion of such 12–month period as the Executive is employed by the Company
under this Agreement.

 

                (e)           “Good Reason” for termination of the Executive’s
employment at the instance of Executive means termination for:

 

                (i)            Company’s material breach of this Agreement,
which is not remedied within 30 days after receipt of written notice thereof;

 

                                                                (ii)          
the assignment to the Executive, without the Executive’s written consent, of
duties and responsibilities that are substantially inconsistent with, or
materially diminish, the Executive’s position as Vice President, Global
Manufacturing of the Company other than for Cause or on account of Disability;
or

 

                                                                (iii)         
in the event of a termination of the Executive’s employment with the Company at
the time of or after the First Change in Control, and prior to the end of the
Transition Period

 

(A)                              the Executive shall not be given substantially
equivalent or greater title, duties, responsibilities and authority or
substantially equivalent or greater salary and other remuneration and fringe
benefits (including paid vacation), in each case as compared with the
Executive’s status immediately prior to the First Change in Control, other than
for Cause or on account of Disability,

 

(B)                                the Company shall have failed to obtain
assumption of this Agreement by any successor as contemplated by Section 11,

 

(C)                                the Company shall require the Executive to
relocate to any place other than a location within twenty–five miles of the
location at which the Executive performed his duties immediately prior to the
First Change in Control or, if the Executive performed such duties at the
Company’s principal executive offices, the Company shall relocate its principal
executive offices to any location other than a location within twenty–five miles
of the

 

--------------------------------------------------------------------------------


 

location of the principal executive offices immediately prior to the First
Change in Control,

 

(D)                               the Company shall require that the Executive
travel on Company business to a substantially greater extent than required
immediately prior to the First Change in Control, or

 

(E)                                 subject to the limitations contained in
Section 6(a)(i), the Executive shall terminate employment with the Company
during the thirty-day period (the “Window Period”) immediately following the
first anniversary of the First Change in Control (provided that for purposes of
this Section 9(e)(iii)(E) only, all references in the definition of Change in
Control in Section 9(b) (as used in the definition of “First Change in Control”
in Section 6) to 30% and 70% shall instead be deemed to be references to 50%),
and such termination would not otherwise constitute a termination for Good
Reason.

 

                (f)            “Plan Year” shall mean the plan year with respect
to which awards are determined under the STIP.

 

                (g)           “person” shall mean an individual, partnership,
corporation, limited liability company, estate, trust or other entity.

 

                (h)           “STIP” shall mean the Company’s Short–Term
Incentive Plan as in existence at the date hereof or any successor plan.

 

                (i)            “Transition Period” shall mean the three–year
period commencing on the date of the earliest to occur of a Change in Control
described in clause (i), (ii) or (iii) of Section 9(b) (the “Commencement Date”)
and ending on the third anniversary of the Commencement Date.

 

                (j)            “voting stock” shall mean all outstanding shares
of capital stock entitled to vote generally in the election of directors,
considered for purposes of this Agreement as one class, and all references to
percentages of the voting stock shall be deemed to be references to percentages
of the total voting power of the voting stock.

 

                10.           Non-Competition, Non-Solicitation and
Non-Disclosure.  The Executive agrees to be bound by the terms of the Employee
Agreement attached hereto as Exhibit A, which Employee Agreement is incorporated
herein by reference.

 

                11.           Successors and Assigns.

 

                (a)           This Agreement is binding on and inures to the
benefit of the Executive and Executive’s heirs, legal representatives and
permitted assigns, and on the Company and its

 

--------------------------------------------------------------------------------


 

successors and permitted assigns.  No rights or obligations of the Executive or
the Company hereunder may be assigned, pledged, disposed of or transferred by
such party to any other person or entity without the prior written consent of
the other party.

 

(b)           The Company will require any successor (whether direct or
indirect, by purchase of a majority of the outstanding voting stock of the
Company or all or substantially all of the assets of the Company, or by merger,
consolidation or otherwise), by agreement in form and substance satisfactory to
the Executive, to assume expressly and agree to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
it if no such succession had taken place. Failure of the Company to obtain such
agreement prior to the effectiveness of any such succession (other than in the
case of a merger or consolidation) shall be a breach of this Agreement and shall
entitle the Executive to compensation from the Company in the same amount and on
the same terms as the Executive would be entitled hereunder if the Executive had
otherwise terminated the Executive’s employment for Good Reason, except that for
purposes of implementing the foregoing, the date on which any such succession
becomes effective shall be deemed the Termination Date. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which is required to
execute and deliver the agreement provided for in this Section 11(b) or that
otherwise becomes bound by all the terms and provisions of this Agreement by
operation of law.

 

                12.           Separate Representation.  The Executive hereby
acknowledges that he has sought and received independent advice from counsel of
his own selection in connection with this Agreement and has not relied to any
extent on any officer, director or shareholder of, or counsel to, the Company in
deciding to enter into this Agreement.

 

                13.           Governing Law.  This Agreement shall be construed
under and governed by the laws of the State of Minnesota.

 

                14.           Withholding of Taxes, Etc.  All payments to the
Executive hereunder are subject to withholding of income and employment taxes
and all other amounts required by law.

 

                15.           Specific Performance.  Each of the parties
acknowledges and agrees that the other party would be damaged irreparably in the
event any of the covenants contained in this Agreement are not performed in
accordance with their specific terms or otherwise are breached.  Accordingly,
each of the parties agrees that the other party shall be entitled to an
injunction or injunctions to prevent breaches of such covenants and to enforce
specifically such covenants in any action instituted before a proper forum in
addition to any other remedy to which such other party may be entitled under
this Agreement or at law or in equity.

 

                16.           Arbitration and Attorney’s Fees and Costs.  The
Executive and the Company agree that any dispute or claim that relates to or
arises out of Executive’s employment with the Company shall be resolved by the
Rules of Arbitration set forth in Exhibit B to this

 

--------------------------------------------------------------------------------


 

Agreement.  Disputes and claims encompassed by this Agreement include all
applicable federal and state employment related claims, whether based on common
law (such as breach of contract or defamation) or statutes (such as the
Americans With Disabilities Act, Title VII of the Civil Rights Act of 1964, the
Age Discrimination in Employment Act, and the Minnesota Human Rights Act).  The
Rules of Arbitration are intended to be exclusive and awards issued pursuant to
the rules are final and binding.  The Executive is entitled to retain
independent representation of his or her choosing for any dispute relating to
Executive’s employment or interpretation of this agreement.  All fees, costs,
and expenses of any nature whatsoever, including expert witnesses, arising out
of said representation shall be paid in a timely way (30 days or less after
presentation of invoice) by the Company.  The Executive and the Company
acknowledge and agree that this arbitration provision is beneficial to both
parties because it provides a quick, less expensive and confidential manner of
resolving finally any dispute or claim.  The cost of any arbitration, including
attorneys’ fees and arbitration expenses of both the Company and the Executive,
and the cost of any court proceedings permitted by this Agreement, including
attorneys’ fees and court costs of both the Company and the Executive, shall be
paid by the Company.  Notwithstanding anything to the contrary provided in this
Section 16 and without prejudice to the above procedures, either party may apply
to any court of competent jurisdiction for temporary injunctive or other
provisional judicial relief if in such party’s sole judgment such action is
necessary to avoid irreparable damage or to preserve the status quo until such
time as the arbitration award is rendered or the controversy is otherwise
resolved.

 

                17.           Notices.  All notices hereunder shall be delivered
by hand or sent by registered or certified mail, return receipt requested,
postage prepaid, to the party to receive the same at the address set forth with
the signature of such party hereto or at such other address as may have been
furnished to the sender by notice hereunder.

 

                18.           Counterparts.  This Agreement may be executed in
counterparts, each of which when so executed shall be deemed to be an original,
and such counterparts shall together constitute but one and the same instrument.

 

                19.           Entire Agreement.  This Agreement and the
documents and instruments referred to herein contain the entire understanding of
the parties hereto with respect to the employment of the Executive by the
Company.

 

                20.           Amendments and Waivers.  No provision hereof may
be altered, amended, modified, waived or discharged in any way whatsoever except
by written agreement executed by both parties.  No delay or failure of either
party to insist, in any one or more instances, upon performance of any of the
terms and conditions of this Agreement or to exercise any rights or remedies
hereunder shall constitute a waiver or a relinquishment of such rights or
remedies or any other rights or remedies hereunder.

 

21.           Severability; Severance. In the event that any portion of this
Agreement is held to be invalid or unenforceable for any reason, it is hereby
agreed that such invalidity or unenforceability shall not affect the other
portions of this Agreement and that the remaining

 

--------------------------------------------------------------------------------


 

covenants, terms and conditions or portions hereof shall remain in full force
and effect, and any court of competent jurisdiction or arbitrator, as the case
may be, may so modify the objectionable provision as to make it valid,
reasonable and enforceable. In the event that any benefits to the Executive
provided in this Agreement are held to be unavailable to the Executive as a
matter of law, the Executive shall be entitled to severance benefits from the
Company, in the event of an involuntary termination of employment of the
Executive by the Company (other than a termination on account of the death or
Disability of the Executive or a termination for Cause) or a termination by the
Executive for Good Reason during the Term occurring at the time of, or
following, the occurrence of a Change in Control, at least as favorable to the
Executive (when taken together with the benefits under this Agreement that are
actually received by the Executive) as the most advantageous benefits made
available by the Company to employees of comparable position and seniority to
the Executive during the five–year period prior to the First Change in Control.

 

22.           Term. This Agreement shall commence on the date of this Agreement
and shall terminate, and the term of this Agreement (the “Term”) shall end, on
(A) December 31, 2003, provided that such period shall be automatically extended
for one year, and from year to year thereafter, until written notice of
termination of this Agreement is given by the Company or the Executive to the
other party hereto at least 60 days prior to December 31, 2003 or the extension
year then in effect, or (B) if the Commencement Date occurs prior to December
31, 2003 (or prior to the end of the extension year then in effect), the third
anniversary of the Commencement Date.

 

23.           Replacement of Prior Agreement(s).  This Agreement replaces and
supersedes all prior Management Agreement(s) between the Company and the
Executive of any nature whatsoever, which Original Agreement(s) shall be of no
further force or effect.

 

 

                IN WITNESS WHEREOF, the parties hereto have caused this
Agreement to be duly executed on the date and year first above written.

 

EXECUTIVE

 

TENNANT COMPANY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:  Philip R. Hagberg

 

Name:

 

 

 

 

Address:

 

 

Title:

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------